Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/135,590 filed on May 27, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Brian Parke, Reg. No. 59,226, Tel: 435-575-1381 (Off), 801-643-0283 (C) on 06/06/2022 and subsequent call 06/08/2022.
	a. Please cancel claim 20, and add new claim 24
b. Please amend claim 15 as shown below:
Claim 15. (Currently amended) A method comprising:
depositing a gate dielectric layer over a substrate;
forming a gate structure over the gate dielectric layer, wherein the gate structure comprises:
	a gate electrode over the gate dielectric layer;
	a protection oxide layer over the gate electrode; and
	a hard mask over the protection oxide layer; 
forming a recess in the gate dielectric layer after forming the gate structure; and
forming an oxide layer on a sidewall of the gate electrode, such that a first portion of the oxide layer is in contact with a portion of the gate dielectric layer and a second portion of the oxide layer overhangs above the recess of the gate dielectric layer, wherein forming the oxide layer is such that a top surface of the first portion of the oxide layer is in contact with the protection oxide layer.

Claim 20. (Canceled)

Claim 24. (New) The method of claim 15, wherein the hard mask and the protection oxide layer comprise different materials.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-15, 18, 21-24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method comprising:
….
performing an etching process to remove the hard mask and thin the protection oxide layer after forming the gate structure; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 8: the prior art of record alone or in combination neither teaches nor makes obvious a method comprising:
….
the first portion is thicker than the second portion; and
forming an oxide layer on a sidewall of the patterned gate electrode layer and in contact with a top surface of the first portion of the gate dielectric layer and a bottom surface of the protection oxide layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 15: the prior art of record alone or in combination neither teaches nor makes obvious a method comprising:
….
forming the oxide layer is such that a top surface of the first portion of the oxide layer is in contact with the protection oxide layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 8 and 15 are allowable. Since the independent claims 1, 8 and 15 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-7 of the independent claim 1, the dependent claims 8-14 of the independent claim 8, and the dependent claims 18, 21-24 of the independent claim 15, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 8 and 15 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 8 and 15 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819